EXHIBIT 10.77 [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT TECHNOLOGY TRANSFER AGREEMENT This TECHNOLOGY TRANSFER AGREEMENT (this “Agreement”), is made and entered into as of this 26thday of November, 2008 (“Effective Date”), by and among Nanya Technology Corporation Nanya Technology Corporation [Translation from Chinese] , a company incorporated under the laws of the Republic of China (“NTC”), Micron Technology, Inc, a Delaware corporation (“Micron”), and Inotera Memories, Inc., a company-limited-by-shares incorporated under the laws of the Republic of China (“Joint Venture Company”).(NTC, Micron and Joint Venture Company are referred to in this Agreement individually as a “Party” and collectively as the “Parties”). RECITALS A.Pursuant to the Joint Venture Documents (as defined hereinafter) and the transactions contemplated thereby, an Affiliate of Micron, Micron Semiconductor B.V., a private limited liability company organized under the laws of the Netherlands (“MNL”), has purchased an ownership interest in the Joint Venture Company to manufacture Stack DRAM Products (as defined hereinafter) for supply and delivery solely to Micron and NTC. B.The Parties desire to outline the procedures under which Micron and NTC will transfer certain technology related to Process Nodes (as defined hereafter) to the Joint Venture Company that will be used by the Joint Venture Company to manufacture Stack DRAM Products for Micron and NTC. AGREEMENT NOW, THEREFORE, in consideration of the mutual promises and agreements herein set forth, the Parties, intending to be legally bound, hereby agree as follows. ARTICLE 1 DEFINITIONS; CERTAIN INTERPRETATIVE MATTERS 1.1Definitions. “Affiliate” means, with respect to any specified Person, any other Person that directly or indirectly, including through one or more intermediaries, controls, or is controlled by, or is under common control with such specified Person; and the term “affiliated” has a meaning correlative to the foregoing. “Agreement” shall have the meaning set forth in the preamble to this Agreement. “Applicable Law” means any applicable laws, statutes, rules, regulations, ordinances, orders, codes, arbitration awards, judgments, decrees or other legal requirements of any
